     3:18-cv-01549-TLW      Date Filed 04/15/20    Entry Number 19     Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            COLUMBIA DIVISION

John S. Stritzinger,                           Case No. 3:18-cv-01549-TLW

              PLAINTIFF

       v.
                                                               Order
Thomas Montag, et al.,

              DEFENDANTS



      Plaintiff John S. Stritzinger, proceeding pro se, filed this civil action involving

a contract that he says he has with Bank of America. ECF No. 1. The matter now

comes before the Court for review of the Report and Recommendation (Report) filed

by the magistrate judge to whom this case was assigned. ECF No. 14.

      In the Report, the magistrate judge recommends that this case be summarily

dismissed for failure to state a claim. After the magistrate judge filed the Report,

Plaintiff filed objections. ECF No. 17. This matter is now ripe for decision.

      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.


                                           1
     3:18-cv-01549-TLW     Date Filed 04/15/20   Entry Number 19    Page 2 of 2




Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections. After careful review of the Report and the objections,

for the reasons stated by the magistrate judge, the Report, ECF No. 14, is

ACCEPTED.       Plaintiff’s objections, ECF No. 17, are OVERRULED.         Plaintiff’s

Complaint, ECF No. 1, is DISMISSED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

April 15, 2020
Columbia, South Carolina




                                         2
